Per Curiam.

We adopt the findings and conclusions of the board, but believe a more severe sanction is warranted. The Disciplinary Rules are clear. No circumstance would have justified respondent’s payments to Linick whether they were characterized as fees or as gifts. Respondent should have known that if Linick was to receive any portion of the fees Glidden paid to respondent, Linick was required by DR 2-107 to actually have done some work or at least have assumed responsibility for the handling of the matters. Respondent should also have known that DR 2-103(B) prohibited him from paying any reward to Linick for his employment by Glidden.
Respondent is hereby suspended from the practice of law in Ohio for one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.